Citation Nr: 0932634	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  07-11 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether the Veteran has excessive income as of July 25, 2005 
for the receipt of Department of Veterans Affairs (VA) 
nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to 
November 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

In his April 2007 substantive appeal, the Veteran requested a 
personal hearing before a member or members of the Board.  In 
a subsequent letter sent to the Veteran in March 2009, the RO 
informed the Veteran of a Board hearing scheduled in May 
2009.  He failed to appear.


FINDINGS OF FACT

1.  Effective December 2004, the maximum annual rate of 
improved pension for a veteran with one dependant was 
$13,309.00.

2.  The Veteran's countable annualized income for the year 
beginning July 25, 2005 was $12,761, not exceeding the 
maximum annual rate of improved pension. 


CONCLUSION OF LAW

The Veteran's family income is not excessive and does not 
preclude him from receiving pension benefits for the year 
beginning July 25, 2005.  38 U.S.C.A. §§ 1521, 1541, 5107 
(West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks non-service-connected disability pension.  
This is a benefit payable by VA to a veteran of a period of 
war because of permanent and total disability.  The amount of 
pension actually received is the difference between the 
recipient's countable income and the maximum annual rate 
permitted by VA given the recipient's circumstances.  Income 
eligibility for pension, and the amount of any pension 
payable, is determined by subtracting the veteran's annual 
family countable income from the maximum annual pension rate 
applicable to the veteran's circumstances, that is, the 
number of dependents.

Basic entitlement to such pension exists if, among other 
things, the veteran's income is not in excess of the maximum 
annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  
See 38 U.S.C.A. § 1521(a), (b); 38 C.F.R. §3.21(a)(3), 
3.23(a), (b), (d)(4).  The MAPR is published in Appendix B of 
VA Manual M21-1 and is to be given the same force and effect 
as if published in VA regulations.  38 C.F.R.  §§ 3.21, 3.23.  
The maximum annual pension rate is adjusted from year to 
year.

The Veteran seeks pension for the year beginning July 25, 
2005.  At that time, and currently, he had a dependent 
spouse.  Effective December 2004, the maximum annual rate of 
improved pension for a veteran with one dependant was 
$13,309.  See VA Manual M21-1, Part I, Appendix B (Change 52, 
September 29, 2006); 38 U.S.C.A. § 1521; 38 C.F.R. § 3.23.  
Thus, to be eligible, the Veteran's family countable income 
must be below that amount.

In determining annual income, all payments of any kind or 
from any source shall be counted as income during the 12- 
month animalization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  Recurring 
income, received or anticipated in equal amounts and at 
regular intervals such as weekly, monthly, quarterly and 
which will continue throughout an entire 12-month 
annualization period, will be counted as income during the 
12-month annualization period in which it is received or 
anticipated.  38 C.F.R. § 3.271(a)(1).  Salary means the 
gross amount of a person's earnings or wages prior to any 
deductions for things such as taxes, insurance, retirement 
plans, social security, etc. 38 C.F.R. § 3.271(b).  The term 
"veteran's annual income" for purposes of improved pension 
eligibility includes the Veteran's annual income and the 
annual income of the Veteran's dependent spouse.  38 C.F.R. § 
3.23(d)(4).

Under 38 C.F.R. § 3.272, the following shall be excluded from 
countable income for the purpose of determining entitlement 
to improved pension: welfare; maintenance; VA pension 
benefits, payments under Chapter 15, including accrued 
pension benefits; reimbursement for casualty loss; profit 
from sale of property; joint accounts in banks and similar 
institutions acquired by reason of death of the other joint 
owner; and medical expenses paid within the applicable year 
and are in excess of five percent of the MAPR. 

In his July 2005 claim for pension benefits, the Veteran 
indicated that both he and his spouse receive income from the 
Social Security Administration (SSA).  The record indicates 
that the Veteran receives $824 monthly (or $9,888 annually) 
from SSA.  The Veteran's spouse receives $409 monthly (or 
$4,908 annually) from SSA.  This makes for a combined annual 
income of $14,796 for the Veteran's family.

A medical expense report submitted by the Veteran in December 
2005 revealed medical expenses for his spouse totaling 
$1,656.00.  The Veteran did not indicate when this medical 
expense was paid.  

In April 2006, the Veteran alleged that his spouse's medical 
expenses from January 2005 to January 2006 included 
prescriptions totaling $900.00 and hospital visits totaling 
$1,800.00 (prescriptions and hospital visits combined is 
$2,700.00).

The Board notes this discrepancy in alleged medical expenses.  
Given that the Veteran associated specific dates with the 
April 2006 submission and in resolving all reasonable doubt 
in favor of the Veteran, the Board finds that the Veteran's 
medical expenses for the period in question is $2,700.00

Medical expenses paid within the applicable year which are in 
excess of five percent of the MAPR are excludable from the 
countable income.  

In this case, five percent of $13,309 is $665.  Thus, the 
Veteran's family medical expenses paid after the initial $665 
are excludable.  When this amount is subtracted from the 
total medical expenses paid ($2,700), the result which can be 
excluded from the Veteran's family income is $2,035.  The 
total annual income ($14,796) minus the excludable medical 
expenses ($2,035) makes for a countable annual income of 
$12,761.  

This amount does not exceed the applicable MAPR of $13,309 
and the Veteran is entitled to non-service-connected pension 
beginning July 25, 2005.

Thus, the Veteran meets the basic income eligibility 
requirement to establish entitlement to non-service-connected 
pension benefits and claim should be granted.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

ORDER

The Veteran did not have excessive income as of July 25, 2005 
for the receipt of Department of Veterans Affairs (VA) 
nonservice-connected pension benefits.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


